NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JUL 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

JACQUELYNN NICKLER,                             No.    20-16334

                 Plaintiff-Appellant,           D.C. No.
                                                2:14-cv-01907-JCM-DJA
 v.

COUNTY OF CLARK; et al.,                        MEMORANDUM*

                 Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                        Argued and Submitted June 9, 2021
                               Seattle, Washington

Before: GOULD, CLIFTON, and MILLER, Circuit Judges.

      Jacquelynn Nickler appeals the United States District Court for the District of

Nevada’s dismissal of her complaint and the court’s denial of her request for leave

to amend. Because the parties are familiar with the facts and procedural history of

the claim, we do not recite them here. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      First, the district court did not err when it dismissed Nickler’s remaining

injunctive relief claim as moot on the ground that Nickler’s badge privileges had

been restored. The facts have changed, and there is no present harm left to enjoin.

Am. Rivers v. Nat’l Marine Fisheries Serv., 126 F.3d 1118, 1123 (9th Cir. 1997).

      Second, the district court properly held that no exception to the mootness

doctrine, such as the voluntary cessation doctrine, applied in this case. Nickler’s

badge privileges, the revocation of which underlies her Fourth Amendment

injunctive relief claim, were not restored because of the litigation. Public Utilities

Com’m of State of Cal. v. F.E.R.C., 100 F.3d 1451, 1460 (9th Cir. 1996) (finding the

voluntary cessation doctrine did not apply where the defendant’s decision “was

motivated by economic/business considerations, not this litigation”). Also, past

exposure to illegal conduct does not “in itself show a present case or controversy . .

. if unaccompanied by any continuing, present adverse effects.” Bayer v. Neiman

Marcus Grp., Inc., 861 F.3d 853, 864 (9th Cir. 2017) (citation omitted). It is unlikely

that Nickler’s badge privileges will be limited again, considering that Appellees have

been put on notice that they must first make “an individualized determination that

Nickler” merits a “more intrusive search” before revoking her badge privileges

again. Nickler v. Cnty. of Clark, 752 F. App’x 427, 430 (9th Cir. 2018). Considering

the unique facts of this case, and the fact that the Appellees have been put on notice

that they must make a determination before revoking the privileges again, the alleged


                                          2
wrongful behavior cannot “reasonably be expected to recur.” Friends of the Earth,

Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189 (2000).

       The district court also did not abuse its discretion by denying Nickler leave to

file a First Amended Complaint. As to Nickler’s attempt to replead her Fourth

Amendment 42 U.S.C. § 1983 claim to include money damages, the district court

correctly held that the rule of mandate doctrine foreclosed Nickler’s claim. United

States v. Garcia-Beltran, 443 F.3d 1126, 1130 (9th Cir. 2006) (“The rule of mandate

requires a lower court to act on the mandate of an appellate court, without variance

or examination, only execution.” (citation omitted)). We previously held that the

appellees in this case were entitled to qualified immunity except as to Nickler’s claim

for injunctive relief.

       Regarding Nickler’s First Amendment 42 U.S.C. § 1983 and defamation per

se claims, the district court did not abuse its discretion by holding that amendment

would be futile. The district court correctly concluded that the proposed complaint

did not plausibly allege that “either Grierson or Lambermont defamed her.” Nickler

has not provided any specific factual allegations regarding what was said about her,

and to whom.

       The district court also did not abuse its discretion by holding that amendment

would be futile as to Nickler’s First Amendment 42 U.S.C. § 1983 claim. The

district court correctly held that “Nickler does not cogently allege that she was


                                           3
speaking about a matter of public concern.” Rather, Nickler has judicially admitted

that her comment did not garner First Amendment protections, because she has said

that she was discussing her frustration with her work, rather than a matter of public

concern. See Weeks v. Bayer, 246 F.3d 1231, 1235 (9th Cir. 2001) (stating that

speech regarding individual personnel disputes and everyday workplace grievances

did not state a claim under the First Amendment).

      The district court also did not abuse its discretion in concluding that

amendment would be futile as to Nickler’s remaining state tort claims. The district

court correctly noted that we previously held that Nickler’s intentional interference

with prospective economic advantage and civil conspiracy claims were time barred.

The district court stated that “this court cannot usurp the Ninth Circuit’s holding.”

Nickler’s state law tort claims are also time barred because they do not relate back

to the initial complaint. Martell v. Trilogy Ltd., 872 F.2d 322, 325 (9th Cir. 1989).

      The district court also correctly held that the Foman factors support denial of

leave to amend “in light of Nickler’s undue delay in amending her complaint, the

futility of her proposed amended complaint, her judicial admissions making several

of the fatal deficiencies in her claims incurable, and her bad faith attempt to revive

the state law tort claims she raised in the companion case . . . .” See Foman v. Davis,

371 U.S. 178, 182 (1962). The district court correctly dismissed Nickler’s complaint

with prejudice.


                                          4
AFFIRMED.




            5